McDonald, justice.
On Johnson’s appeal from his conviction and sentence for committing an armed robbery at an IGA store, the district court vacated his sentence and remanded for re-sentencing because the trial court failed to provide a written statement of reasons for departing from the sentence recommended under sentencing guidelines. Johnson v. State, 462 So.2d 860 (Fla. 1st DCA 1985). We have conflict jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution, and we approve the instant decision based on State v. Jackson, 478 So.2d 1054 (Fla.1985).
It is so ordered.
BOYD, C.J., and OVERTON and SHAW, JJ., concur.
ADKINS and EHRLICH, JJ., dissent.